Citation Nr: 1541680	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected asthma.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for hypertension.  A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing in June 2015, the Veteran reported he was in the Army National Guard for approximately one year after his separation from active service in March 1996.  The RO should obtain any treatment records associated with his National Guard service.  

As pointed out by the Veteran's representative, the service treatment records (STRs) show instances of elevated blood pressure readings (July 1988, November 1991, February 1992, November 1992, October 1993).  In addition, the Veteran testified during his hearing that he believes that his hypertension was caused by medication, i.e., steroids, that he takes to treat his service-connected asthma.  On remand, he should be scheduled for an appropriate VA examination and a medical opinion should be obtained.  His recent VA treatment records should also be associated with the claims folder.

In September 2014, the Veteran noted disagreement with an August 2014 RO decision denying a petition to reopen a claim for service connection for obstructive sleep apnea.  The RO has not issued a statement of the case (SOC).  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim for service connection for hypertension, as secondary to service-connected asthma.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2014.

3.  Make arrangements to obtain the Veteran's complete treatment records associated with his Army National Guard service that began in approximately March 1996.  

4.  After completing the above development, schedule the Veteran for appropriate VA examination.  The entire VBMS e-file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should note the elevated blood pressure readings in service as well as the other cardiac findings, i.e., left ventricular hypertrophy.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hypertension was either (i) caused by, or (ii) aggravated by, his asthma and/or medication, to include any steroids, taken to treat his asthma.

A complete rationale must accompany any opinion rendered.

5.  Thereafter, readjudicate the Veteran's claim for service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

6.  Provide the Veteran with a statement of the case addressing the issue of service connection for obstructive sleep apnea.  Remind him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal should the claims be returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


